Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 14-25 are currently pending and a preliminary amendment to the claims filed on 12/25/2019 is acknowledged.  

Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/25/2019 was filed before the mailing date of the instant first action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 
 
Specification
The abstract of the specification is objected to a minor informality. 



The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. See MPEP 608.01(b)

In the instant case, the abstract is simply written as follows: 

    PNG
    media_image1.png
    654
    1142
    media_image1.png
    Greyscale

That is, the current abstract has two paragraphs. Accordingly, appropriate correction is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 14-16 reciting “(% by weight)” and each of claims 19, 22 and 25 reciting (COMPAC 100-II) are vague and indefinite because these claims use parentheses to comments on or qualify part of the sentences. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions/examples.  As such, the metes and bounds of the claim cannot be determined. 
Further, each of claims 14-16 recites formulation B embedded in the formulation A. However, it is not clear how formulation B is embedded in the formulation A. Would the term “embedded” apply to a solid in solid? Formulations A and B are both aqueous solutions and thus it may not be said that anything can be embedded into water because anything aqueous solution can suspend or disperse but not embed. In this regard, claims 17, 20 and 23 recite that it is floating which is not embedded. Appropriate explanation and/correction is requested. For examination purpose, “embedded” embraces Formulation B is put in the Formulation A, or Formulation B is mixed with Formulation A. 
Further, it is not clear how formulation B in aqueous solution has a shape. Appropriate explanation and/correction is requested. 

Remaining claims are also indefinite due to vagueness of base claims 14-16. Appropriate correction is required. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 14-25 are rejected under 35 USC 103 as being obvious over Yoshiji (JP2011/6374A, IDS of 12/25/2019).

Applicant claims a cosmetic product having a container, a transparent or semitransparent Formulation A loaded into the container, and a Formulation B embedded in the Formulation A wherein the ingredients of Formulation A and B are recited in claims 14-16:

Determination of the scope and content of the prior art
(MPEP 2141.01)
Yoshiji teaches a cosmetic product is provided with a transparent or translucent container, a transparent or translucent formulation A filled in the container, and formulation B embedded in the formulation A (claim 1 of prior art), wherein said formulation B is spherical and said formulation B is embedded in a floating state in formulation A (claim 2 of prior art); the cosmetic product is provided in an aqueous gel; in one embodiment, Formulation A contains potassium hydroxide 0.12%, glycerin 15%, 1,3-butylene glycol, methyl parahydroxybenzoate 0.15%, water and Formulation B contains glyceryl 2-ethylhexanoate 11%, cetyl 2-ethylhexanoate 5%, methylpoly siloxane 0.5%, behenyl alcohol 2%, glyceryl monostearate 2.5%, methyl parahydroxybenzoate 0.2%, natural vitamin 0.1%, hydrogenated soybean phospholipid 0.3%, potassium hydroxide 0.18%, concentrated glycerin 0.1%, 1,3-butylene glycol 5%, maltitol hydroxyalkyl ether solution 0.3%, ethanol 0.04%, xanthan gum 10% and water (e.g., Example 1 of prior art), and the formulation contains cetanol (page 21), methacrylic acid polymer and propanediol, pentaerythritols (page 22), and glutamic acid (page 23) (instant claims 14-16, in part - ingredients); wherein the term “spherical” includes spherical (e.g., ovoid), spheroidal (e.g., oval), etc. (instant claims 14-16, shape); the term “hemispherical” includes somewhat distorted hemispherical, hemispherical with slight protrusions on the surface, etc. ([0028]) (instant claims 17, 20, and 23); the formulation B is incorporated in an amount of 10 to 60% of the total amount of the formulation (claim 5 of prior art) which is identical to the instant range of 10-60% (instant claims 14-16, amount of formulation B) or overlaps the instant range of 20-40% (instant claim 18, 21, and 24), and a maximum load showing the viscosity of the formulation measured under the following conditions of formulations A instant claims 19, 22 and 25);  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Yoshiji is that Yoshiji does not expressly teach the exact ranges of ingredients of instant claims 14-16, 18, 21 and 24.
2. The difference between the instant application and Yoshiji is that Yoshiji does not expressly teach acrylic acid/alkylmethacrylic copolymer of instant claims 14-16; propyl parahydroxybenzoate of instant claims 15-16; and 1,2-pentendiol of instant claim 16. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art amounts with the claimed amounts, depending on the intended purpose, cosmetic product type, desired properties, etc., without undue experimentation, in the absence of criticality evidence to the contrary. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust or optimize the range of the prior art with the claimed range because the prior art teaches identical or overlapping range of formulation B.  MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to add acrylic acid/alkylmethacrylic copolymer, propyl parahydroxybenzoate, and 1,2-pentendiol to the formulations A or B because Yoshiji teaches equivalent methacrylic acid, methyl parahydroxybenzoate, 1,3-butanediol/1,3-propanediol and therefor replacing those species of Yoshiji with recited compounds would have yielded no more than the predictable results, devoid of evidence to the contrary. 
Further, constructional ingredients of formulations A and B of prior art may be slightly different from those of instant claims 14-16, different mixing order would be obvious because the claimed ingredients must be mixed to produce the final composition. The order in which you mix them is irrelevant or insignificant absent unexpected results.  See MPEP 2144.03 IV: “See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613